Case 1:19-cv-09852-AT Document 41 Filed 07/22/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

EMMANUEL DELACRUZ, ON BEHALF OF
HIMSELF AND ALL OTHER PERSONS
SIMILARLY SITUATED,
Plaintiff,
-against-

BED BATH & BEYOND, INC,

Defendant.

 

 

ANALISA TORRES, District Judge:

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

DOC #:
DATE FILED: _ 7/22/2020

 

19 Civ. 9852 (AT)

ORDER

The parties’ joint request to stay this action pending resolution of appeals in other cases
raising similar issues, ECF No. 40, is DENIED. The Clerk of Court is directed to terminate the

motion at ECF No. 40.
SO ORDERED.

Dated: July 22, 2020
New York, New York

O9-

ANALISA TORRES
United States District Judge
